Citation Nr: 0729429	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chest pain.

2.  Entitlement to service connection for a disorder 
manifested by chronic left hip pain.

3.  Entitlement to service connection for a disorder 
manifested by chronic right hip pain.

4.  Entitlement to service connection for a disorder 
manifested by right knee pain.

5.  Entitlement to service connection for a disorder 
manifested by left knee pain.

6.  Entitlement to service connection for a disorder 
manifested by left shoulder pain.

7.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for degenerative changes of the right shoulder, 
status post supraspinatus tear.

8.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for bilateral pes planus with fasciitis.

9.  Entitlement to a higher (compensable) initial evaluation 
for bilateral hearing loss.

10.  Entitlement to a higher (compensable) initial evaluation 
for epididymitis.

11.  Entitlement to a higher (compensable) initial evaluation 
for left hallux valgus with bunion.

12.  Entitlement to a higher (compensable) initial evaluation 
for right hallux valgus with bunion.

13.  Entitlement to a higher (compensable) initial evaluation 
for chronic prostatitis with prostate enlargement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from February 1982 to 
February 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 and later rating 
decisions by the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO).

The Board notes that VA outpatient treatment records compiled 
between January and August 2005 were associated with the 
veteran's claims file after the RO issued its February 2005 
statement of the case (SOC). It did not issue a supplemental 
statement of the case (SSOC) after receipt of this evidence. 
See 38 C.F.R. §§ 19.31(b), 19.37 (2006) (when a supplemental 
statement of the case is required and when additional 
evidence is submitted after issuance of a SOC or SSOC). 
However, this evidence does not reflect treatment or 
evaluation of for the disorders at issue and is not 
"pertinent" in that it does not lend support to the veteran's 
current claims.  Therefore, the Board finds that any error in 
failing to furnish a SSOC is not prejudicial to the veteran. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In December 2006, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  


FINDINGS OF FACT

1.  Disorders manifested by chest pain, chronic left hip 
pain, chronic right hip pain, right knee pain, left knee 
pain, and/or left shoulder pain are not demonstrated nor 
shown to be the result of events in service.
.
2.  Degenerative changes of the right shoulder are manifested 
by forward flexion to 95 degrees and abduction to 95 degrees.

3.  The veteran's bilateral pes planus is manifested by 
symptoms that more nearly approximate moderate but not severe 
or pronounced acquired flatfoot; marked deformity, indication 
of swelling on use, characteristic callosities, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achillis on 
manipulation have not been demonstrated.

4.  The veteran has findings on VA audiological evaluation of 
Level I hearing in the right ear and level II hearing in the 
left ear.

5. The veteran's epididymitis has not required 
hospitalization and/or intermittent intensive management nor 
long-term drug therapy.

6.  Left hallux valgus produces slight deformity, but no 
functional limitation.

7.  Right hallux valgus produces slight deformity, but no 
functional limitation.

8. The veteran's prostatitis is not manifested by recurrent 
urinary tract infections, and has not required 
hospitalization or long term drug therapy; and there is no 
competent evidence that the veteran must wear absorbent 
materials which must be changed daily.


CONCLUSIONS OF LAW

1.  Disorders manifested by chest pain, chronic left hip 
pain, chronic right hip pain, right knee pain, left knee 
pain, and/or left shoulder pain were not incurred in or 
aggravated by service..  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for a right shoulder disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003-5201 (2006).

3. The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5276 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, Diagnostic Code 6100 (2006). 

5.  The criteria for an initial compensable disability 
evaluation for epididymitis are not warranted. 38 U.S.C.A. 
§§ 1155, 5107(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.27, Diagnostic Code 7599-7525 (2006).

6. The criteria for an initial compensable rating for left 
hallux valgus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280, 5281 (2006).

7.  The criteria for an initial compensable rating for right 
hallux valgus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280, 5281 (2006).

8. The criteria for an initial compensable rating for 
prostatitis have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 41, 4.2, 4.4, 4.7, 4.115a, 4.115b, Diagnostic Code 
7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and 
September 2005; rating decisions in December 2002, February 
2005, and February 2006; and statements of the case in 
February 2005 and October 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service connection for disorders manifested by chest pain, 
left hip pain, right hip pain, left knee pain, right knee 
pain and left shoulder pain


In hearing testimony and statements on file, the veteran 
argues that he sustained injuries to his knee in service as a 
result of the rigorous training and exercise that he endured 
over the course of his military career.  He attributes his 
hip pain to years of jumping from airplanes, countless road 
marches with a fully loaded rucksack and 3 to 6 mile runs 
throughout his military career.  The veteran maintains that 
he has been plagued for the better half of his lengthy 
military career by chest pain and has chronic left shoulder 
pain attributable to his military service.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Here the veteran's contemporaneous service medical records 
are negative for any evaluation or treatment referable to the 
veteran's left shoulder and hips.  The veteran's service 
medical records do show that he was evaluated and treated in 
service for complaints of pain referable to his knees and for 
complaints of chest pain.   Between June 1997 and September 
1998 evaluation and treatment were rendered to the veteran on 
multiple occasions for complaints of pain referable to his 
left knee.  When seen on referral by a private physician in 
August 1998, the veteran reported originally injuring his 
knee in July 1997 playing volleyball.  Following physical and 
radiological examination, healing Grade I/II medial 
collateral ligament strain with resolving left knee pain was 
the diagnostic impression.  Evaluation and treatment was 
rendered to the veteran in August 1997 for complaints 
referable to his right knee after it was extended as a result 
of being hit from the front   Right medial collateral 
ligament contusion was the diagnostic assessment.  In March 
1998 the veteran presented to a service department treatment 
facility with complaints of chest pain on and off for 
approximately 3 weeks and unrelated to activity.  A service 
physician on follow-up evaluation in April 1998, after noting 
that the veteran had a normal EKG and cardiopulmonary 
history, expressed doubt that the veteran's chest pain was of 
cardiac origin.  When seen in March 2000 for further 
complaints of chest pain, non-cardiac chest pain, suspect 
musculoskeletal origin was the diagnostic impression 
following extensive evaluation.  On the veteran's October 
2001 medical examination for service retirement, a clinical 
evaluation of the veteran found no pertinent abnormalities 
referable to the veteran's left shoulder, hips, knees, and 
chest. 

Post service there is no objective (medical) evidence of any 
underlying pathology attributable to the veteran's complaints 
of left shoulder pain, bilateral knee and hip pain, as well 
as, his complaints of chest pain.  On VA examination in 
August 2002 physical examination of the chest revealed no 
tenderness of the chest wall, heart sounds were regular 
rhythm without murmur, gallop or rub.,  The lungs were clear.  
The veteran's knees were negative for crepitus and 
instability.  An x-ray of the veteran's chest revealed no 
acute lung disease.  An x-ray of the veteran's left shoulder 
revealed a normal appearance.  An x-ray of the veteran's hips 
was interpreted to reveal no abnormality.  An x-ray of the 
veteran's knees was interpreted to show a normal appearance 
of both knee joints with preserved joint spaces.  In essence, 
the clinical record is devoid of any disorder manifested by 
chest pain, left hip pain, right hip pain, left knee pain, 
right knee pain and left shoulder pain.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the United States Court of 
Appeals for Veterans Claims noted that Congress specifically 
limited entitlement for service- connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim. 

Here, there is no medical evidence of a diagnosed disability 
with respect to the veteran's chest, hips, knees and left 
shoulder to include injury residuals or purporting to relate 
a current disability of the chest, hips, knees, and left 
shoulder to an injury or disease in service.  The United 
States Court of Appeals for Veterans Claims has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability. Without a pathology to which the 
symptoms of chest, hips, knees, and/or left shoulder pain can 
be attributed, there is no basis to find any disorder for 
which service connection may be granted. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In essence the 
evidence of a current disability of the chest, hips, knees, 
and/or left shoulder as well as the evidence of a nexus 
between the veteran's claimed disabilities and his military 
service, is limited to the veteran's own statements.  This is 
not competent evidence of the claimed disabilities or of a 
nexus between the claimed disabilities and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In the absence of any identified disabilities of the chest, 
hips, knees, and/or left shoulder, let alone disability 
attributable to service, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, the Board concludes that a preponderance of the 
evidence is against the claims, and service connection for 
disabilities of the chest, hips, knees, and left shoulder is 
not warranted.  In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, such statue is not for 
application in this instance. 


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2006).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Right shoulder

The veteran's right shoulder is evaluated by the RO as 20 
percent disabling under Diagnostic Code 5003-5201 and 
indicates that the right shoulder disability includes both 
degenerative arthritis and limitation of arm motion. See 38 
C.F.R. § 4.27 (2006) (noting that the diagnostic code for 
diseases may contain the diagnostic code for the disease 
followed by a hyphen and the diagnostic code for the residual 
condition on which the rating is based); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis is rated on 
limitation of joint motion), 5201 (limitation of arm motion).

Under Diagnostic Code 5201 a 20 percent rating is assigned 
for limitation of minor arm motion to midway between side and 
shoulder level (between 45 and 90 degrees), and a 30 percent 
rating is assigned for limitation of motion of the arm to 25 
degrees from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 
5201. In determining whether the veteran had limitation of 
motion to shoulder level, it is necessary to consider reports 
of forward flexion and abduction. See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006). Here, the objective medical evidence of 
record shows that on VA joint examination in November 2004 
the veteran had anterior flexion to 95 degrees and abduction 
to 95 degrees. Thus, right arm motion is not limited to 25 
degrees from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 
5201. Accordingly, an initial evaluation in excess of 20 
percent under Diagnostic Code 5201 is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991). But the evidence of record does not demonstrate 
left shoulder degenerative arthritis, ankylosis of the 
scapulohumeral articulation, other impairment of the humerus, 
or impairment of the clavicle or scapula. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5200, 5202, 5203 (2006).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006). The veteran reported 
shoulder pain prior to his recent right shoulder rotator cuff 
repair in November 2006 and it was noted on his VA 
examination in November 2004 that he had a mild loss of 
function and decreased range of motion due to pain.  The 
objective medical evidence of record, however, while showing 
complaints of right shoulder pain does not show evidence of 
incoordination, fatigue, or endurance or strength problems.  
The Board finds that there is no additional functional loss 
not contemplated in the 20 percent rating and that an 
increased evaluation on this basis is not warranted.

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal. Therefore 
there is no basis for considering staged ratings in this 
case. Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral pes planus

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports. 
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral. For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral. 
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

A review of the evidence shows that an initial rating in 
excess of 10 percent is not warranted as there is no 
objective evidence of severe bilateral pes planus manifested 
by marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. 38 C.F.R. § 4.71A, 
Diagnostic Code 5276. On VA examination in August 2002, the 
examiner noted the veteran had mild bilateral pes planus 
bilaterally with fasciitis.  On a November 2006 VA 
examination, the examiner noted that an examination of the 
veteran's feet revealed tender rigid plantar fascia, 
bilaterally and diagnostically assessed the veteran as having 
mild loss of function due to pain.

Though VA examinations have shown pain and a diagnosis of 
bilateral pes planus, there is no evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities. As there is no evidence of the 
symptoms required for the higher 30 percent evaluation, an 
initial evaluation in excess of 10 percent for bilateral pes 
planus is not warranted.

Additionally, in evaluating the veteran's claim, the Board 
has considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995). While the veteran has significant 
complaints of pain in his feet, the objective medical 
findings do not show functional loss due to pes planus that 
would warrant an increased evaluation. As pes planus is only 
manifested by moderate symptoms at best, any functional loss 
is considered to be compensated for in currently the assigned 
10 percent rating. 

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal. Therefore 
there is no basis for considering staged ratings in this 
case. Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral hearing loss

The VA rating schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by State-
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz divided by 
4.  38 C.F.R. § 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  38 C.F.R. § 4.85.  

Table VIa is used when the examiner certifies the use of 
speech discrimination test is not appropriate because of 
issues such as language difficulties or inconsistent speech 
discrimination scores, or where indicated under the 
provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  Where the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, an audiologic evaluation conducted in August 2002 shows 
that for the right ear pure tone thresholds were 20, 40, 40, 
and 45 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, for a four frequency average of 36 decibels.  
The left ear pure tone thresholds were 20, 40, 50, and 50 
decibels for an average of 43 decibels.  Speech 
discrimination was 96 percent correct in the right ear and 96 
percent correct in the left ear.  These findings correspond 
to level I hearing in the right ear and level I hearing in 
the left ear.

On an audiological examination afforded the veteran in 
December 2004, the veteran had pure tone thresholds in the 
right ear at frequencies of 1,000, 2,000, 3,000, and 4,000 
hertz of 20, 45, 50, and 50 decibels, for a four frequency 
average of 41 decibels.  The left ear pure tone thresholds at 
corresponding frequencies were 30, 40, 55, and 50 decibels 
for an average of 44 decibels.  Speech discrimination was 92 
percent correct in the right ear and 88 percent correct in 
the left ear.  These findings correspond to level I hearing 
in the right ear and level II hearing in the left ear.

The Board finds that level I hearing in the right ear and 
level II hearing in the left ear warrants a noncompensable 
rating under Diagnostic Code 6100.  See 38 C.F.R. § 485, 
Table VII.  To be assigned a compensable schedular rating the 
average puretone threshold and speech recognition scores 
would have to reflect significantly greater hearing than is 
evident in this case.

The objective evidence simply has not shown that the 
veteran's service-connected bilateral hearing loss has 
increased to a compensable level.  The veteran's contention 
that his hearing loss is more disabling than currently 
evaluated is insufficient to establish entitlement to an 
increased evaluation for the disability as disability ratings 
for hearing impairment are derived as noted above by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, the mechanical 
application clearly establishes that a compensable rating is 
not warranted for bilateral hearing loss.  

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal. Therefore 
there is no basis for considering staged ratings in this 
case. Fenderson v. West, 12 Vet. App. 119 (1999).

Epididymitis

Under 38 C.F.R. § 4.115b, DC 7525, chronic epididymo-orchitis 
is to be rated as a urinary tract infection under the rating 
formula set forth at 38 C.F.R. § 4.115a.

Urinary tract infections with poor renal function are to be 
rated as renal dysfunction.

Under 38 C.F.R. § 4.115a, a urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating. With recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is warranted.

On VA examination in August 2002, it was reported as medical 
history that the veteran had been noted on sonogram to have a 
cyst in the testicle which bothers him.  He reported that he 
had an ultrasound of the testicle in 1987 that showed an 
epididymal cyst on the left and a small hydrocele on the 
right.  Physical examination revealed a small left epididymal 
cyst superiorly on the testicle.  

When examined by VA in April 2005 the veteran was noted to 
have a right small tender epididymal cyst of the superior 
pole of the right testicle.

On a VA genitourinary examination in December 2005, the 
veteran complained of difficulty urinating, dribbling, 
urgency, and nocturia.  On physical examination the veteran's 
testicles on palpation were noted to appear normal in size 
and non-tender.  A nontender nodular formation was noted 
above the right testicle in the right epididymal area.  
Cystic formation, right epididymis was diagnosed.  The 
veteran was also diagnostically assessed as having chronic 
prostatitis.

There is no objective evidence that the veteran has any renal 
dysfunction as a result of his epididymis, so the service-
connected disability must be rated as urinary tract 
infection.  Here, there is no evidence of the veteran having 
undergone hospitalization, drug therapy or any treatment for 
management of his epididymitis. Accordingly, a compensable 
rating for the veteran's epididymitis is not warranted.

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal. Therefore 
there is no basis for considering staged ratings in this 
case. Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral hallux valgus with bunions

Under the Schedule for Rating Disabilities, severe unilateral 
hallux rigidus is rated as severe unilateral hallux valgus 
and is evaluated at a maximum of 10 percent. 38 C.F.R. § 
4.71a, Diagnostic Code 5281.  Under Diagnostic Code 5280, a 
10 percent evaluation is authorized for severe unilateral 
hallux valgus if equivalent to amputation of the great toe or 
if operated upon with resection of the metatarsal head.

The veteran's left hallux valgus has been rated 
noncompensably disabling by the RO under Diagnostic Code 
5280.  His right hallux valgus has been rated noncompensably 
under Diagnostic Code 5281. Hallux valgus causes the great 
toe to angulate toward, and in severe cases, to ride over or 
under the other toes, Dorland's Illustrated Medical 
Dictionary 730 (28th ed. 1994).

VA examination of the veteran's extremities in August 2002 
noted only that the veteran had bilateral hallux valgus 
deformities.  When examined by VA in November 2004, it was 
noted that the veteran had hallux valgus of both of his first 
MP (metacarpal phalangeal) joints.  It was also noted that 
the veteran apparently had bunions in the past but not 
currently.  Physical examination revealed mild tenderness of 
the first MP joints bilaterally.  The examiner stated that 
otherwise examination of the veteran's hallux valgus 
deformities were negative.  A bilateral hallux valgus 
deformity of no significance was the diagnosis rendered.

Comparing the description and assessment of the veteran's 
service-connected right and left hallux valgus with the 
rating criteria, it appears that the criteria for a 10 
percent rating are not more nearly approximated. There is no 
reported symptom at present.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims for increased evaluations for these 
disorders. The claims for initial compensable disability 
ratings for right and left hallux valgus are therefore 
denied.

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal. Therefore 
there is no basis for considering staged ratings in this 
case. Fenderson v. West, 12 Vet. App. 119 (1999).


Prostatitis with prostate enlargement

The veteran's service-connected prostatitis is currently 
assigned a noncompensable rating pursuant to Diagnostic Code 
7527. 38 C.F.R. § 4.115b, Diagnostic Code 7527. Prostatitis 
is rated under the provisions of Diagnostic Code 7527 as 
voiding dysfunction or urinary tract infection, whichever is 
predominant. Id. Medical records are negative for any history 
of urinary tract infections, therefore, only voiding 
dysfunction will be considered.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding. Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day. 38 C.F.R. § 4.115a (2006).

VA genitourinary examinations, conducted in December 2005, 
noted that the veteran complained of difficulty urinating, 
dribbling, urgency, and nocturia.  The veteran reported that 
despite being placed on terazosin one capsule a day, he still 
presents with some nocturia on an average of once a night, 
which previously, prior to this medication, was with the 
frequency of three to four each night.  He reported that 
occasionally he has some dysuria present but his symptoms, in 
general, have decreased significantly while on terazosin.  An 
ultrasound evaluation of the veteran in January 2006 before 
and after micturition revealed an enlarged prostate with 
small post void residual volume.

In this case, the veteran is assigned a noncompensable 
evaluation for prostatitis. Prostate disorders are rated on 
voiding dysfunction or urinary tract infection, which ever is 
predominant. 38 C.F.R. § 4.115b, Code 7527.

Voiding dysfunction is rated in particular for conditions 
such as urine leakage, frequency, or obstructed voiding: 
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than two times per day warrants a 20 percent rating.

A urinary tract infection necessitating long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating. 38 C.F.R. § 4.115a, Code 7527.

All compensable ratings for voiding dysfunction require the 
wearing of absorbent materials which must be changed daily. 
38 C.F.R. § 4.115a. In this case, there is no competent 
evidence that the veteran is required to wear absorbent 
materials for his prostatitis. The veteran has not reported 
wearing materials and there is no evidence that a doctor or 
other medical professional has ever recommended the use of 
such materials. As there is no competent evidence that the 
veteran approximates the criteria for a compensable rating 
for voiding dysfunction, a noncompensable rating must be 
assigned. 38 C.F.R. §§ 4.7, 4.31 (2006).

Looking to the rating criteria for urinary tract infection, 
there is no evidence that the veteran's prostatitis during 
the appellate period required hospitalization or long term 
drug therapy. Here, again, as there is no competent evidence 
that the veteran approximates the criteria for a compensable 
rating for urinary tract infection, a noncompensable rating 
must be assigned. 38 C.F.R. §§ 4.7, 4.31.

Accordingly, a compensable rating for the veteran's service-
connected prostatitis is not warranted.

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal. Therefore 
there is no basis for considering staged ratings in this 
case. Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Service connection for a disorder manifested by chest pain is 
denied.

Service connection for a disorder manifested by chronic left 
hip pain is denied.

Service connection for a disorder manifested by chronic right 
hip pain is denied.

Service connection for a disorder manifested by right knee 
pain is denied.

Service connection for a disorder manifested by left knee 
pain is denied.

Service connection for a disorder manifested by left shoulder 
pain is denied.

A higher initial evaluation, in excess of 20 percent, for 
degenerative changes of the right shoulder, status post 
supraspinatus tear is denied.

A higher initial evaluation, in excess of 10 percent, for 
bilateral pes planus with fasciitis is denied.

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.

A higher (compensable) initial evaluation for epididymitis is 
denied.

A higher (compensable) initial evaluation for left hallux 
valgus with bunion is denied.

A higher (compensable) initial evaluation for right hallux 
valgus with bunion is denied.

A higher (compensable) initial evaluation for chronic 
prostatitis with prostate enlargement is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


